Case 6:20-cv-06058-SOH-MEF Document 92                  Filed 09/21/21 Page 1 of 1 PageID #: 1054




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

   STEVEN C. HAYES                                                                        PLAINTIFF


   v.                                    Civil No. 6:20-cv-6058


   DR. THOMAS N. DANIEL, et al.                                                       DEFENDANTS

                                                ORDER

         Before the Court is the Report and Recommendation filed August 25, 2021, by the Honorable

  Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 91).

  Judge Ford recommends that the Court deny Plaintiff’s Motion for Reconsideration (ECF No. 90) of

  this Court’s Order denying Plaintiff’s fourth untimely attempt to supplement his Complaint in violation

  of the Court’s Scheduling Order. Judge Ford also recommends that the Plaintiff be advised that the

  Court’s authority to manage cases includes “the ability to fashion an appropriate sanction for conduct

  which abuses the judicial process.” Goodyear Tire & Rubber Co. v. Heager, 581 U.S. ___, 137 S. Ct.

  1178, 1186 (2017) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44-5 (1991)). The Plaintiff is

  hereby cautioned that sanctions for abuse of the judicial process may include the outright dismissal of

  a case. See Chambers, 501 U.S. at 45; see also Fed. R. Civ. P. 16(f) and 37(b)(2)(A)(ii)-(vii).

         Plaintiff has not filed objections to the Report and Recommendation and the time to do so has

  passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised, and finding no clear error on

  the face of the record, the Court adopts the Report and Recommendation (ECF No. 91) in toto.

  Plaintiff’s Motion for Reconsideration (ECF No. 90) is DENIED.

         IT IS SO ORDERED, this 21st day of September, 2021.

                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge
